— Judgment modified on the facts by increasing the award to the sum of $13,000 and interest, and as so modified affirmed, with costs to the claimant. Certain finding of fact disapproved and reversed and new finding made. Memorandum: In our opinion the award was inadequate and claimant té entitled to an award against the State of New York in the sum of $13,000, for his pain, suffering, temporary and permanent injuries, and for future pain, suffering and diminution of earning capacity. All concur. (Cross appeals from judgment of Court of Claims for claimant on a claim for damages for personal injuries alleged to have been sustained by reason of negligent condition of machine in State Prison.) Present — McCurn, P. J., Vaughan, Wheeler, Williams and Bastow, JJ.